Opinion by
Mb,.' Justice Fell,
This appeal is from a decree enjoining the defendants from, constructing a sidewalk at the intersection of two of the main streets of the borough of Kittanning at an elevation above the existing grade. In 1894 the borough by ordinance established a grade for all its streets, which differed but slightly from the natural grade. Since that time many of the streets have been graded and paved in substantial conformity with the established grade, the borough paying for the street intersections and the owners of the abutting properties paying for the curbing and for the paving of sidewalks and driveways. There has not, however, at all times been a strict conformity with the grade established in 1894. The borough in some instances paved sidewalks on the natural surface or permitted property owners to do so. This was the case at the corner of McKean and Market streets where the defendants’ property is situated. In 1897 the sidewalk on McKean street and on a part of Market street was laid eight inches below the established grade and on the rest of Market street in front of the defendants’ property and in front of the adjoining properties, more than two feet below.
In 1904 the defendants, desiring to erect a building on the site of one that had been destroyed by fire, obtained from the borough engineer the grade lines as established in 1894, and they constructed the building in conformity with these lines. When the building was finished they undertook to elevate the sidewalk in front of it, at one end eight inches and at the other thirty-one inches above the grade at which the sidewalk had been paved seven years before. The elevation proposed would make the sidewalk exceedingly dangerous and practically impassible.
The establishment of a paper grade by a borough confers no right on a property owner to enter on a highway and change the natural grade thereof. The streets of a borough are in charge of its municipal authorities and the actual grading can be done only by their authority exercised in the manner pre*172scribed by law. Unless the defendants showed an authorization by ordinance of council they were trespassers creating a dangerous public nuisance and were properly enjoined. One ground on which the defendants claimed that permission had been given to elevate the sidewalk was that the borough engineer had been instructed by the council, to give the grade lines for the building. The contractor for the building applied to the council for permission to connect the building with the sewer, and acting upon this request a resolution was passed granting “ permission to tap and connect with the sanitary sewer, for sanitary purposes for the Thompson property, corner of Market and McKean streets, and also instruct the engineer to give grade for the same.” If the intention of the council was to give grade lines for any other purpose than the sewer connection, it was to enable the builder to adapt the building to a pavement that might at a future time be constructed at the established grade. Clearly it was not intended to grant the defendants permission to elevate the sidewalk, and no authority to do this can be implied from it.
It is argued that because the defendants were elevating the sidewalk to the established grade they were violating no law, but doing what the law would require to be done when properly set in motion. If this view is correct, any citizen of a borough may at his pleasure assume the control and management of the streets or the performance of the duties of the properly chosen and appointed municipal officers. The finding by the court that no ordinance authorized the physical change of grade and that the defendants’ proofs went no further than to show the approval of a paper grade is conclusive against them.
The borough had a standing to maintain the bill: Pittsburgh v. Epping-Carpenter Co., 194 Pa. 318. At the hearing the court properly excluded the loose statements of members of the council: Chester v. Eyre, 181 Pa. 642.
The decree is affirmed at the cost of the appellants.